Citation Nr: 0309134	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  97-32 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder to include hyperopia, astigmatism, presbyopia, and 
amblyopia.  

2.  Evaluation of the veteran's left eye central scotoma with 
stereo vision deficit, intermittent suppression, and 
presbyopia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1959 to April 
1960 and from October 1961 to August 1962.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1997 rating decision of the Milwaukee, Wisconsin, 
Regional Office (RO) which, in pertinent part, established 
service connection for a left eye central scotoma with stereo 
vision deficit, intermittent suppression, and presbyopia; 
assigned a 10 percent evaluation for that disability; and 
denied service connection for a right eye disorder to include 
hyperopia, astigmatism, presbyopia, and amblyopia.  In 
October 1997, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In June 
1998, the Board remanded the veteran's claims to the RO so 
that the veteran could be afforded a hearing before a 
Veterans Law Judge sitting at the RO.  

In June 1999, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In July 
2001, the RO increased the evaluation for the veteran's 
service-connected left eye disorder from 10 to 20 percent.  
In September 2002, the Board determined that additional 
development of the record was needed and directed that the 
veteran was to be afforded a VA examination for compensation 
purposes.  The veteran has been represented throughout this 
appeal by Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
eye disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's left eye 
central scotoma with stereo vision deficit, intermittent 
suppression, and presbyopia.  The veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


REMAND

In September 2002, the Board determined that additional 
development of the record was needed and directed that the 
veteran was to be afforded a VA examination for compensation 
purposes.  In January 2003, the veteran was afforded the 
requested VA examination for compensation purposes.  A copy 
of the examination report has been incorporated into the 
record.  The veteran has not waived RO consideration of the 
additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for a right eye disorder to include 
hyperopia, astigmatism, presbyopia, and 
amblyopia and the evaluation of the 
veteran's left eye central scotoma with 
stereo vision deficit, intermittent 
suppression, and presbyopia.  If any of 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran and 
his representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


